Case: 15-40872      Document: 00513383930         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40872
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ERNESTO GALVAN-MATA, also known as Eduardo Martinez, also known as
Wilfredo Garza,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1761-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Ernesto Galvan-Mata raises
an argument that is foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 228, 235 (1998), which held that convictions used to enhance a sentence
under 8 U.S.C. § 1326(b)(2) need not be set forth in the indictment. The motion
for summary affirmance is GRANTED, the alternative motion for an extension



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40872   Document: 00513383930    Page: 2   Date Filed: 02/17/2016


                               No. 15-40872

of time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                     2